[formofstockoptionawarbb4001.jpg]
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT EXIBIT 10.1 STOCK OPTION Granted by
NORTHWEST BANCSHARES, INC. under the NORTHWEST BANCSHARES, INC. 2018 EQUITY
INCENTIVE PLAN This stock option agreement (“Option” or “Agreement”) is and will
be subject in every respect to the provisions of the 2018 Equity Incentive Plan
(the “Plan”) of Northwest Bancshares, Inc. (the “Company”) which are
incorporated herein by reference and made a part hereof, subject to the
provisions of this Agreement. A copy of the Plan has been provided, or made
available, to each person granted a stock option pursuant to the Plan. The
holder of this Option (the “Participant”) hereby accepts this Option, subject to
all the terms and provisions of the Plan and this Agreement, and agrees that all
decisions under and interpretations of the Plan and this Agreement by the
Compensation Committee of the Board of Directors of the Company (“Committee”)
will be final, binding and conclusive upon the Participant and the Participant’s
heirs, legal representatives, successors and permitted assigns. Except where the
context otherwise requires, the term “Company” will include the parent and all
present and future subsidiaries of the Company as defined in Section 424(e) and
424(f) of the Internal Revenue Code of 1986, as amended from time to time (the
“Code”). Capitalized terms used herein but not defined will have the same
meaning as in the Plan. 1. Name of Participant. 2. Date of Grant. _________,
20__ 3. Total number of shares of Company common stock, $0.01 par value per
share, that may be acquired pursuant to this Option. (subject to adjustment
pursuant to Section 10 hereof).  This is a Non-Qualified Option. 4. Exercise
price per share. $ _______ (subject to adjustment pursuant to Section 10 below)
5. Expiration Date of Option. ________, 20__. 6. Vesting Schedule. Except as
otherwise provided in this Agreement, this Option first becomes exercisable,
subject to the Option’s expiration date, in accordance with the vesting schedule
specified herein. [Set forth Vesting Schedule]



--------------------------------------------------------------------------------



 
[formofstockoptionawarbb4002.jpg]
This Option may not be exercised at any time on or after the Option’s expiration
date. Vesting will automatically accelerate pursuant to Sections 2.9 and 4.1 of
the Plan (in the event of death, Disability, Retirement or Involuntary
Termination following a Change in Control). 7. Exercise Procedure. 7.1 Delivery
of Notice of Exercise of Option. This Option will be exercised in whole or in
part by the Participant’s delivery to the Company of written notice (the “Notice
of Exercise of Option” attached hereto as Exhibit A) setting forth the number of
shares with respect to which this Option is to be exercised, together with
payment by cash or other means acceptable to the Committee, including:  Cash or
personal, certified or cashier’s check in full/partial payment of the purchase
price.  Stock of the Company in full/partial payment of the purchase price. 
By a net settlement of the Option, using a portion of the shares obtained on
exercise in payment of the exercise price of the Option (and, if applicable, any
required tax withholding).  By selling shares from my Option shares through a
broker in full/partial payment of the purchase price. 7.2 “Fair Market Value”
shall have the meaning set forth in Section 8.1(r) of the Plan. 8. Delivery of
Shares. 8.1 Delivery of Shares. Delivery of shares of Common Stock upon the
exercise of this Option will comply with all applicable laws (including the
requirements of the Securities Act) and the applicable requirements of any
securities exchange or similar entity. 9. Change in Control. 9.1 In the event of
the Participant’s Involuntary Termination following a Change in Control, all
Options held by the Participant, whether or not exercisable at such time, will
become fully exercisable for one year following the Participant’s Involuntary
Termination, subject to the expiration provisions otherwise applicable to the
Option. 9.2 A “Change in Control” will be deemed to have occurred as provided in
Section 4.2 of the Plan. 2



--------------------------------------------------------------------------------



 
[formofstockoptionawarbb4003.jpg]
10. Adjustment Provisions. This Option, including the number of shares subject
to the Option and the exercise price, will be adjusted upon the occurrence of
the events specified in, and in accordance with the provisions of Section 3.4 of
the Plan. 11. Termination of Option and Accelerated Vesting. This Option will
terminate upon the expiration date, except as set forth in the following
provisions: (i) Death. This Option will become exercisable as to all shares
subject to an outstanding Award, whether or not then exercisable, in the event
of the Participant’s Termination of Service by reason of the Participant’s
death. This Option may thereafter be exercised by the Participant’s legal
representative or beneficiaries during the remaining term of the Option. (ii)
Disability. This Option will become exercisable as to all shares subject to an
outstanding Award, whether or not then exercisable, in the event of the
Participant’s Termination of Service by reason of the Participant’s Disability.
This Option may thereafter be exercised by the Participant during the remaining
term of the Option. (iii) Retirement. This Option will become exercisable as to
all shares subject to an outstanding Award, whether or not then exercisable, in
the event of the Participant’s Termination of Service by reason of the
Participant’s Retirement. “Retirement” shall have the meaning set forth in
Section 8.1(cc) of the Plan. This Option may thereafter be exercised by the
Participant during the remaining term of the Option. (iv) Termination for Cause.
If the Participant’s Service has been terminated for Cause, all Options that
have not been exercised will expire and be forfeited. (v) Other Termination. If
the Participant’s Service terminates for any reason other than due to death,
Disability, Retirement, Involuntary Termination following a Change in Control or
for Cause, this Option may thereafter be exercised, to the extent it was
exercisable at the time of such termination, for a period of one (1) year
following termination, subject to termination on the Option’s expiration date,
if earlier. 12. Miscellaneous. 12.1 No Option will confer upon the Participant
any rights as a stockholder of the Company prior to the date on which the
individual fulfills all conditions for receipt of such rights. 12.2 This
Agreement may not be amended or otherwise modified unless evidenced in writing
and signed by the Company and the Participant. 3



--------------------------------------------------------------------------------



 
[formofstockoptionawarbb4004.jpg]
12.3 In the discretion of the Committee, a non-qualified Option granted under
the Plan may be transferable by the Participant, provided, however, that such
transfers will be limited to Immediate Family Members of Participants, trusts
and partnerships established for the primary benefit of such family members or
to charitable organizations, and provided, further, that such transfers are not
made for consideration to the Participant. 12.4 This Agreement will be governed
by and construed in accordance with the laws of the Commonwealth of
Pennsylvania. 12.5 This Agreement is subject to all laws, regulations and orders
of any governmental authority which may be applicable thereto and,
notwithstanding any of the provisions hereof, the Participant agrees that he or
she will not exercise the Option granted hereby nor will the Company be
obligated to issue any shares of stock hereunder if the exercise thereof or the
issuance of such shares, as the case may be, would constitute a violation by the
Participant or the Company of any such law, regulation or order or any provision
thereof. 12.6 The granting of this Option does not confer upon the Participant
any right to be retained in the service of the Company or any subsidiary.
[Signature Page to Follow] 4



--------------------------------------------------------------------------------



 
[formofstockoptionawarbb4005.jpg]
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name and on its behalf as of the date of grant of this Option set forth above.
NORTHWEST BANCSHARES, INC. By: Its: PARTICIPANT’S ACCEPTANCE The undersigned
hereby accepts the foregoing Option and agrees to the terms and conditions
hereof, including the terms and provisions of the 2018 Equity Incentive Plan.
The undersigned hereby acknowledges receipt of a copy of the Company’s 2018
Equity Incentive Plan. PARTICIPANT 5



--------------------------------------------------------------------------------



 
[formofstockoptionawarbb4006.jpg]
EXHIBIT A NOTICE OF EXERCISE OF OPTION I hereby exercise the stock option (the
“Option”) granted to me by Northwest Bancshares, Inc. (the “Company”) or its
affiliate, subject to all the terms and provisions set forth in the Stock Option
Agreement (the “Agreement”) and the Northwest Bancshares, Inc. 2018 Equity
Incentive Plan (the “Plan”) referred to therein, and notify you of my desire to
purchase __________________ shares of common stock of the Company (“Common
Stock”) for a purchase price of $______ per share. I elect to pay the exercise
price by: ___ Cash or personal, certified or cashier’s check in the sum of
$_______, in full/partial payment of the purchase price. ___ Stock of the
Company with a fair market value of $______ in full/partial payment of the
purchase price.* ___ A net settlement of the Option, using a portion of the
shares obtained on exercise in payment of the exercise price of the Option (and,
if applicable, any required tax withholding). ___ Selling ______ shares from my
Option shares through a broker in full/partial payment of the purchase price. I
understand that after this exercise, ____________ shares of Common Stock remain
subject to the Option, subject to all terms and provisions set forth in the
Agreement and the Plan. I hereby represent that it is my intention to acquire
these shares for the following purpose: ___ investment ___ resale or
distribution Please note: if your intention is to resell (or distribute within
the meaning of Section 2(11) of the Securities Act of 1933) the shares you
acquire through this Option exercise, the Company or transfer agent may require
an opinion of counsel that such resale or distribution would not violate the
Securities Act of 1933 prior to your exercise of such Option. Date:
____________, _____. _________________________________________ Participant’s
signature * If I elect to exercise by exchanging shares I already own, I will
constructively return shares that I already own to purchase the new option
shares. If my shares are in certificate form, I must attach a separate statement
indicating the certificate number of the shares I am treating as having
exchanged. If the shares are held in “street name” by a registered broker, I
must provide the Company with a notarized statement attesting to the number of
shares owned that will be treated as having been exchanged. I will keep the
shares that I already own and treat them as if they are shares acquired by the
option exercise. In addition, I will receive additional shares equal to the
difference between the shares I constructively exchange and the total new option
shares that I acquire. 6



--------------------------------------------------------------------------------



 